Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim recites determining and performing
The limitation of determining, whether a first partitioning process that splits the first block into two sub-blocks in a horizontal direction or a vertical direction is allowed to the first block based on a size of the first block and a size threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind through observation and evaluation. There is nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of performing the conversion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – for a conversion between a first block of a video and a bitstream of the video and based on the determination. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Accordingly, claim 1 is ineligible.

Claims 12, 16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim recites determining and performing
The limitation of determining, whether a first partitioning process that splits the first block into two sub-blocks in a horizontal direction or a vertical direction is allowed to the first block based on a size of the first block and a size threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind through observation and evaluation. There is nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of performing the conversion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – for a conversion between a first block of a video and a bitstream of the video and based on the determination. The examiner notes that the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Accordingly, claim 1 is ineligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 10-12, 15, 18 are rejected under 35 U.S.C. 102A1 as being anticipated by US 20190273931 A1-Lim et al (Hereinafter referred to as “Lim”).
Regarding claim 1, Lim discloses a method of processing video data (Fig. 12-34), comprising:
determining, for a conversion between a first block of a video and a bitstream of the video, whether a first partitioning process that splits the first block into two sub-blocks in a horizontal direction or a vertical direction is allowed to the first block based on a size of the first block and a size threshold ([0529-0530], wherein the ratio is interpreted as the threshold); and
performing, based on the determining, the conversion (According to instant applicant’s publication, [0386], conversion relates to encoding or decoding. Therefore, to be consistent with applicant’s specification, Encoding is described in [0541]).
Regarding claim 7, Lim discloses the method of claim 1, wherein the first partitioning process comprises a binary tree (BT) partition (Fig 41, b1 and b2, [0268]).
Regarding claim 8, Lim discloses the method of claim 1, further comprising: determining, for a second block of the video, whether a second partitioning process that splits the second block into three sub-blocks in a horizontal direction or a vertical direction is allowed to the second block based on a size of the second block, the size threshold and a maximum ternary tree size for the second block ([0116], wherein splitting is not limited to two blocks but may be split into three blocks called ternary).
Regarding claim 10, Lim discloses the method of claim 1, wherein the conversion comprises encoding the video into the bitstream ([0541]).
Regarding claim 11, Lim discloses the method of claim 1, wherein the conversion comprises decoding the video from the bitstream) [0199], decoding).
Regarding claim 12, analyses are analogous to those presented for claim 1 and are applicable for claim 12, an apparatus comprising a processor and a non-transitory memory (Figure 54).
Regarding claim 15, analyses are analogous to those presented for claim 1 and are applicable for claim 15.
Regarding claim 18, analyses are analogous to those presented for claim 1 and are applicable for claim 18, generating the bitstream based on determining ([0134]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190273931 A1-Lim et al (Hereinafter referred to as “Lim”), in view of US 20200304789 A1-Zhao et al (Hereinafter referred to as “Zhao”).
Regarding claim 4, Lim discloses the method of claim 1 (See claim 1), 
Lim fails to disclose wherein the size threshold is equal to a size of a virtual pipeline data unit configured for the first block.
However, in the same field of endeavor, Zhao discloses wherein the size threshold is equal to a size of a virtual pipeline data unit configured for the first block ([0143; [0155]; [0159]; [0161]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Lim to disclose wherein the size threshold is equal to a size of a virtual pipeline data unit configured for the first block as taught by Zhao, because implementing the merge ode technique of Zhao would improve coding efficiency ([0091]).
Regarding claim 5, Zhao discloses the method of claim 4, wherein the size of the virtual pipeline data unit is equal to 64 ([0143; [0155]; [0159]; [0161]. Motivation is the same as for claim 4).
Regarding claim 6, Lim discloses the method of claim 1 (See claim 1),
 	Lim fails to explicitly disclose in detail wherein the size threshold is equal to 64.
However, in the same field of endeavor, Zhao discloses wherein the size threshold is equal to 64 ([0143; [0155]; [0159]; [0161].
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Lim to disclose wherein the size threshold is equal to a size of a virtual pipeline data unit configured for the first block as taught by Zhao, because implementing the merge ode technique of Zhao would improve coding efficiency ([0091]).
Claim(s) 9 rejected under 35 U.S.C. 103 as being unpatentable over US 20190273931 A1-Lim et al (Hereinafter referred to as “Lim”), in view of US 20210044828 A1-Pham van et al (Hereinafter referred to as “Pham”).
Regarding claim 9, Lim discloses the method of claim 1 (see claim 1), 
Lim fails to disclose wherein the second partitioning process is disabled in a case where (i) a width of the second block is greater than a minimum value of the size threshold and the maximum ternary tree size or (11) a height of the second block is greater than is greater than the minimum value.
However, in the same field of endeavor, Pham discloses wherein the second partitioning process is disabled in a case where (i) a width of the second block is greater than a minimum value of the size threshold and the maximum ternary tree size or (11) a height of the second block is greater than is greater than the minimum value ([0188] and [0276]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Lim to disclose wherein the second partitioning process is disabled in a case where (i) a width of the second block is greater than a minimum value of the size threshold and the maximum ternary tree size or (11) a height of the second block is greater than is greater than the minimum value as taught by Pham, t0 improve video quality ([0079]).

Allowable Subject Matter
Claims 2-3, 13-14, 16-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487